                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        2:18-cv-09121-R-FFM                                         Date: August 1, 2019
Title      Nehemiah Kong v. Bass-Shaver-Michaelson et al


Present: The Honorable: R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE


                  Christine Chung                                          N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

                  None appearing                                      None appearing

Proceedings: (In Chambers) Order to Show Cause re Dismissal for Lack of Prosecution

        Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is
filed Fed.R.Civ.Proc. 4(m). Generally, defendants must answer the complaint within 21 days
after service (60 days if the defendant is the United States). Fed.R.Civ.Proc. 12(a)(1).

         In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the court, on its own motion, orders plaintiff(s) to show cause in writing on or before
August 5, 2019 why this action should not be dismissed for lack of prosecution. Pursuant to
Rule 78 of the Federal Rules of Civil Procedure, the court finds that this matter is appropriate for
submission without oral argument. The Order to Show Cause will stand submitted upon the
filing of:

        Proof of timely service of summons and complaint on the following defendant(s):

X       A timely answer by the following defendant(s): Bass-Shaver-Michaelson

X       Plaintiff’s application for entry of default pursuant to Rule 55a of the Federal Rules of
        Civil Procedure as to defendant(s): Bass-Shaver-Michaelson

        Plaintiff’s motion for default judgment pursuant to Rule 55b of the Federal Rules of Civil
        Procedure as to defendant(s):

on or before the date indicated above, the court will consider this a satisfactory response to the
Order to Show Cause. If a satisfactory response is not filed by the date listed above, the matter
will be dismissed for lack of prosecution.




CV-90 (03/15)                           Civil Minutes – General                Initials of Deputy Clerk cch
